
	
		II
		112th CONGRESS
		2d Session
		S. 2087
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Mr. Brown of Ohio (for
			 himself, Ms. Klobuchar,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Schumer, Mr. Casey, and
			 Mrs. Hagan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To clarify the meaning of produced for
		  purposes of limitations on the procurement by the Department of Defense of
		  specialty metals within the United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the United States Steel and Security
			 Act of 2012.
		2.Additional definition
			 relating to production of specialty metals within the United
			 StatesSection 2533b(m) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(11)The term
				produced, as used in subsections (a) and (b), means melted, or
				processed in a manner that results in physical or chemical property changes
				that are the equivalent of melting. The term does not include finishing
				processes such as rolling, heat treatment, quenching, tempering, grinding, or
				shaving.
				.
		
